                         3:19-cv-03287-TSH # 21    Page 1 of 45
                                                                                        E-FILED
                                                       Wednesday, 24 February, 2021 01:04:44 PM
                                                                   Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

RACHELLE MARIE DYAS,                   )
                                       )
            Plaintiff,                 )
                                       )
      v.                               )     Case No. 19-cv-3287
                                       )
ANDREW SAUL, Commissioner              )
of Social Security,                    )
                                       )
            Defendant.                 )

                                     OPINION
TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Plaintiff Rachelle Marie Dyas appeals from the denial of her

application for Social Security Disability Insurance under Title II of the

Social Security Act and her application for Supplemental Security Income

(SSI) under Title XVI of the Social Security Act (collectively Disability

Benefits). 42 U.S.C. §§ 416(i), 423, 1381a and 1382c. This appeal is

brought pursuant to 42 U.S.C. §§ 405(g) and 1383(c). Dyas filed Plaintiff’s

Motion for Summary Judgment (d/e 14). The Defendant Commissioner

filed a Motion for Summary Affirmance (d/e 19). Dyas filed Plaintiff’s Reply

Memorandum in Further Support of Plaintiff’s Motion for Summary

Judgment (d/e 20). The parties consented to proceed before this Court.

Consent to the Exercise of Jurisdiction by a United States Magistrate Judge


                                    Page 1 of 45
                    3:19-cv-03287-TSH # 21     Page 2 of 45




and Reference Order entered June 25, 2020 (d/e 13). For the reasons set

forth below, the Decision of the Commissioner is AFFIRMED.

                         STATEMENT OF FACTS

                                Background

     Dyas was born on December 23, 1968 and graduated from high

school. She previously worked as a photographer, assistant restaurant

manager, office manager, cook, house cleaner, and sandwich maker. She

alleged that she became disabled on June 28, 2016 (Onset Date). She

meets the requirements for insured status through June 30, 2022 (Last

Date Insured). Dyas suffered from the severe impairments of degenerative

disc disease of the cervical spine, degenerative disc disease of the lumbar

spine, obesity, depression, and poly-substance abuse. Certified Transcript

of Proceedings before the Social Security Administration (d/e 6) (R.), at 16,

24, 39-42, 47, 58-59, 380.

                 Evidence Before the Evidentiary Hearing

     On August 5, 2015, Dyas saw her primary care physician Dr. Misbah

Kalair, M.D., as a new patient. She reported a history of depression and

anxiety. Plaintiff had been out of her medication Celexa for two-three

weeks. She felt she was stable and described her depression as moderate

and also reported chronic back pain with stiffness and decreased range of

                                Page 2 of 45
                    3:19-cv-03287-TSH # 21    Page 3 of 45




motion of her back. She denied any leg or foot weakness, pain, or

numbness and rated her pain as 6/10. Her symptoms were worsening, but

improved with rest, non-steroidal anti-inflammatory (NSAID) pain relievers,

and muscle relaxers. R. 526.

     On examination, Dyas was in no acute distress. She had a normal

gait and station as well as normal joints, normal bones, normal muscles

and had full range of motion but reported pain with motion. Straight leg

testing was negative. Her reflexes were 2+ and symmetric with no sensory

loss. She was oriented and had a normal mood and affect. R. 528. Dr.

Kalair assessed depressive disorder, anxiety, and chronic back pain and

renewed her medications. He noted that a CT scan showed the possibility

of a disc bulge. R. 528-29.

     On August 28, 2015, Dyas went to the emergency room. She had

been in a three-car accident 90 minutes before her arrival at the emergency

room. R. 486. She reported pain in her head, neck, upper and lower back,

right shoulder, and right lower leg. She had a throbbing headache and had

pain opening and closing her mouth. R. 486. On examination, Dyas was 5

feet 2 inches tall with a weight of 71.8 kg (158.3 pounds) with a body mass

index (BMI) of 29.149. R. 485. Dyas was in no acute distress and had

normal range of motion, normal tone, normal strength, no swelling, and no

                               Page 3 of 45
                    3:19-cv-03287-TSH # 21     Page 4 of 45




deformity. She was tender to palpation on her right mid tibia with no

bruising and had no tenderness in any other extremity and had normal

alignment in her back, no step-offs, and pain on palpation in her

midthoracic and lower lumbar/sacral areas. She had a C-collar on her neck

during the examination and was cooperative with appropriate mood and

affect. R. 487. A CT scan of the chest, abdomen, and pelvis showed no

acute osseous findings. R. 491. A CT scan of the cervical, thoracic, and

lumbar spine showed mild degenerative changes throughout. R. 495.

Dyas was discharged to home with instructions to follow up with Dr. Kalair.

R. 498. She was given a prescription for Norco for pain, to be used a

needed. R. 488.

      On September 14, 2015, Dyas saw chiropractor Dr. John Warrington,

D.C., at the Springfield Accident and Pain Center. Dyas rated her pain at

10/10 at the time of the visit. She put her lowest pain level at 8/10 and her

average pain level at 9/10. She had numbness and tingling in her upper

extremities and right lower extremity. The pain was worse with movement

and she said that her hands had been numb since her motor vehicle

accident. She reported problems sleeping, standing up from a chair, lifting,

changing positions, walking, dressing, bathing, showering, using the toilet.

R. 556. Dr. Warrington opined that Dyas showed pain behavior with

                                Page 4 of 45
                     3:19-cv-03287-TSH # 21     Page 5 of 45




movement and recommended chiropractic treatment three times a week for

six to eight weeks. R. 557.

      On March 25, 2016, Dyas saw chiropractor Dr. Warrington. She

reported that she was 75% better overall and her improvement had

plateaued. She felt better sitting, standing, moving, walking, resting, lying

down, and performing activities of daily living. Her radiating pain was also

better, but she had intermittent right arm pain that was sometimes sharp.

R. 654. Dr. Warrington observed that Dyas’ ambulation and ability to get

on and off the examination table had improved. He stated, “Definite

functional objective gains, Patient walks without swaying.” R. 654. After

performing chiropractic treatment, Dr. Warrington directed Dyas to continue

the homecare plan and avoid provocative activities. R. 655.

      On June 29, 2016, the day after her Onset Date, Dyas saw Dr.

Kalair. Dyas was in a second car accident on the Onset Date the previous

day. She reported pain and stiffness from the second accident and her

back pain was “fairly controlled on current anti-infammatories and muscle

relaxers” but the accident “aggravated her pain.” She was “doing fine

except for some worsening of her lower back pain and neck pain since

yesterday” and had full range of motion in her neck and lower back with a

little more discomfort. She asked for a refill of her Ativan prescription for

                                 Page 5 of 45
                    3:19-cv-03287-TSH # 21     Page 6 of 45




her anxiety. The Ativan used to help her panic attacks, and she has been

getting the panic attacks more frequently recently. R. 516.

     On examination, Dyas was in no acute distress. She had normal gait

and station and normal bones, joints, and muscles. Her range of motion in

her back was normal but movement was “uncomfortable because of pain.”

She was oriented and had normal mood and affect. R. 518. Dr. Kalair

renewed Dyas’ prescription for an anti-inflammatory medication naproxen

(Naprosyn), a muscle relaxer cyclobenzaprine (Flexeril), and an anti-

depressant citalopram (Celexa). He added a prescription for lorazepam

(Ativan) to be used as needed for panic attacks. R. 518-19.

     On July 8, 2016, Dyas returned to the Springfield Accident and Pain

Center. She saw chiropractor Dr. Jared Kennedy, D.C. R. 656-58. She

reported constant severe pain since her second motor vehicle accident.

Her level of pain ranged from 8/10 to 10/10 and was 10/10 at the time of

the visit. She had severe and constant numbness and tingling in her upper

extremities. Her symptoms interfered with sleeping, standing up from a

chair, lifting, showering, changing positions, dressing, and walking. R. 656.

Dr. Kennedy prescribed three chiropractic treatments a week for four to six

weeks. R. 657.




                                Page 6 of 45
                    3:19-cv-03287-TSH # 21    Page 7 of 45




     On July 21, 2016, Dyas went to the emergency room for exacerbation

of her low back pain since the June 28, 2016, accident. She described her

pain as sharp and rated the pain as moderate and worse with movement.

R. 457-58. On examination, Dyas was in no acute distress and walked into

the examination room. She had normal range of motion in her spine and

normal alignment of her spine. She had normal sensation and strength in

her lower extremities and could walk on her toes and heels. She had no

weakness in her gait and had bilateral paraspinal muscle tenderness and

sacroiliac tenderness. She was able to dress herself and to walk into the

emergency room and at discharge. She otherwise had normal range of

motion, normal strength, normal tone, no swelling, and no deformity. She

was oriented with no neurological deficits, and normal sensory and normal

motor observed. R. 459. She was discharged with prescriptions for

Tylenol with Codeine #3 and prednisone. R. 460.

     On August 5, 2016, Dyas saw Dr. Swapna Allamreddy, M.D., in Dr.

Kalair’s office. R. 505-08. Dyas asked for an MRI of her back. She

wanted “to get what is needed so she can have surgery and get off of pain

medication.” She reported that her visits to the chiropractor seemed to be

helping. She was on work restrictions until August 8, 2016. Dr. Allamreddy




                               Page 7 of 45
                     3:19-cv-03287-TSH # 21    Page 8 of 45




told her he would review her records and her CT scans and proceed

accordingly. Dr. Allamreddy noted,

      Not sure what happened patient got upset and was rude and
      argumentative she did not want to wait, and she demanded
      MRI and said I would order it right now. She says she wasted
      her time coming here and would have to go to ER again to get
      MRI. At this point I had to step out and said I will review her ER
      visit and do appropriately.

R. 505. On examination, Dyas weighed 161 pounds and had a BMI of

29.45. She was in no acute distress. Her mood and affect were angry. Dr.

Allamreddy stated that he did not finish the physical examination “as the

visit did not end up well.” Dr. Allamreddy later reviewed her CT scan

performed at the emergency room. Upon that review, he ordered an MRI

of her lumbar spine and referred Dyas to an orthopedic specialist. R. 507.

      On August 18, 2016, Dyas had an MRI of her lumbar spine. The MRI

showed multilevel facet arthropathy most pronounced in the lower lumbar

spine, moderate to severe left neural foraminal stenosis at L5-S1, and mild

left neural foraminal stenosis at L4-5. R. 541.

      On September 16, 2016, Dyas saw Advanced Practice Nurse Carly

Ellison, APN, in Dr. Kalair’s office. R. 508-11. Dyas stated that she felt like

she had a concussion from the last automobile accident. She reported

neck pain, headaches, right hip and leg pain, and numbness in her

fingertips and in her lower right leg. She noticed disrupted speech patterns
                                Page 8 of 45
                    3:19-cv-03287-TSH # 21     Page 9 of 45




and disrupted written communications. She had an allergic reaction to

hydrocodone the last time she went to the emergency room. R. 509. On

examination, Dyas was 5 feet 5 inches tall, weighed 155 pounds, and had a

BMI of 25.79. R. 510. She was in no acute distress and no edema in her

extremities. Her cranial nerves were abnormal, and her right pupil was

unequal. Her reflexes were 2+ and symmetric and she had no sensory

loss. She was oriented and had normal mood and affect. Ellison assessed

neuropathy and continued Dyas’ current treatment. R. 511.

     On September 21, 2016, Dyas saw Dr. Kalair for back pain. The

back pain had worsened since the June 2016 accident. She rated her pain

at 10 out of 10 and said the pain radiated down both of her legs and

reported decreased range of motion in her back due to the pain. The pain

made her anxiety worse and she had not been able to see an orthopedist.

She asked Dr. Kalair to switch her anxiety medication from Ativan to

alprazolam (Xanax). R. 512.

     On examination, Dyas was in no acute distress, with normal gait and

station; normal muscles, bones, and joints; and decreased range of motion

in her back due to pain. Dr. Kalair could not perform specialized testing

because Dyas was “having lot of pain.” Her reflexes were 2+ and

symmetric, and she had no sensory loss. She was oriented and had a

                                Page 9 of 45
                    3:19-cv-03287-TSH # 21   Page 10 of 45




normal mood and affect. R. 514. Dr. Kalair switched her anxiety

medication from Ativan to Xanax. R. 514. He offered Dyas tramadol

(Ultram) for her pain, but she said that she did not want to be on any pain

medications. R. 515.

     On November 3, and November 11, 2016, Dyas went to the Mental

Health Centers of Illinois for a comprehensive assessment. R. 813-23.

The diagnosis was major depressive disorder, recurrent, severe. R. 813.

She had been “struggling with depression for about 3 months and it’s

getting worse.” She denied any homicidal or suicidal ideations. She

sometimes thought about suicide but would never do that. The

assessment showed that Dyas had deficits in communication, problem

solving, work and productivity, and coping skills. R. 814. A mental status

checklist showed that her insight and judgment were appropriate, her

memory was intact, her affect and mood were depressed and sad, her

psychomotor behavior was unremarkable, her eye contact was appropriate,

her gait and posture were steady, her facial expression was sad, and her

train of thought was goal-directed and logical. In addition, she was

oriented, she was able to maintain focus during the interview, and she

denied having any delusions or hallucinations. R. 822. Dyas was referred




                               Page 10 of 45
                    3:19-cv-03287-TSH # 21    Page 11 of 45




to licensed professional clinical counselor Tisha Bayless, L.C.P.C. for

individual counseling. R. 814.

      On November 11, 2016, Dyas saw chiropractor Dr. Kennedy for her

last treatment reflected in the records provided. She felt better sitting,

standing, walking, resting, and performing activities of daily living. Her pain

radiation was also better but lying down was worse. Dr. Kennedy observed

that Dyas had improved ambulation and improved ability to get on and off

the examination table. He observed, “Definite functional objective gains

noted.” R. 938. “Patient is better overall, but still having daily pain. She is

also having some depression and anxiety specifically about driving. She is

going to start formal Physical Therapy next week.” R. 938.

      On November 14, 2016, Dyas completed a Function Report – Adult

form (2016 Function Report). R. 305-12. She lived in a house with her

daughter. She was in constant pain and had constant headaches. The

pain made her want to stay in bed. She needed back surgery, but no

surgeon would see her. She felt like giving up and cried most days. She

was “[s]ick, to my stomach at least 30x a day, I feel like I’m going to vomit.”

R. 305.

      Dyas said that on a typical day, she got up, sometimes showered,

sometimes ate breakfast, and looked at her calendar to see if she had any

                                 Page 11 of 45
                   3:19-cv-03287-TSH # 21    Page 12 of 45




appointments. She petted her animals while sitting on the couch and

washed dishes. She called orthopedic surgeons “to see if they’ll take me.”

She “wince[d] in pain w/ every move I make.” She cried “a lot,” watched

television, and made phone calls and doctors’ appointments. R. 306. She

performed her personal care although she experienced pain whenever she

had to bend. She used a microwave oven and a crock pot to prepare

meals one to two times a week. She washed dishes, however, she had to

stop after five minutes to rest due to her pain. She experienced pain

standing to cook or wash dishes. R. 306-07. She did not do any other

housework or yardwork. She drove a car and left her home three times a

week to go to appointments with her doctors, chiropractor, and therapist.

She also went grocery shopping with someone else for an hour at a time.

She could pay bills and otherwise manage her finances. She went out with

other people one to two times a week. She went out to eat, shop at thrift

stores, or walked at a shopping mall. R. 308.

     Dyas reported that her impairments limited her ability to lift, squat,

bend, stand, reach, walk, sit, kneel, climb stairs, remember, and

concentrate. She had headaches from whiplash. She wrote “15 lbs.” next

to the word “Lifting” on the Function Report. She could walk for 15-20

minutes, and she could resume walking after she rested and stretched for

                               Page 12 of 45
                    3:19-cv-03287-TSH # 21   Page 13 of 45




three minutes. She could pay attention for up to two hours and could follow

instructions and generally finished what she started. She got along well

with authority figures. She did not handle stress well and did not like

changes in routine. R. 310-11.

      On December 6, 2016, Dyas saw state agency psychologist Dr.

Dolores Trello, Psy.D., for a mental status examination. R. 791-98. Dr.

Trello had to stop Dyas from talking about “incidents that happened in her

life without getting to her own pathology.” Her stream of conversation,

however, was relevant and coherent. She was oriented and showed no

signs of hallucinations, delusions, psychosis, or thought disorder. Her

memory was intact. R. 793. Dr. Trello assessed panic attacks with

agoraphobia, generalized anxiety disorder, depressed anxious mood

associated with chronic pain and medical conditions, and adjustment

disorder with depressed and anxious mood. Dr. Trello noted that Dyas

cried throughout the examination. R. 795. Dr. Trello also noted that Dyas

had some paranoid thinking. R. 798.

      On December 15, 2016, Dyas saw Advanced Practice Nurse Andrea

Peters, APN, CNP, to establish care at the Southern Illinois University

Integrated Wellness Clinic (IWC Clinic). R. 1036. Dyas reported neck pain

that radiated into her shoulders and low back pain that radiated into her

                               Page 13 of 45
                    3:19-cv-03287-TSH # 21     Page 14 of 45




legs. She had depression and anxiety that was aggravated by her pain and

was tearful throughout the visit. She reported drinking one to two times a

week and stated that she drank a fifth to a half gallon of alcohol at a time.

She also smoked marijuana at night to help with her pain. R. 1036. On

examination, she was in no acute distress, and she had normal range of

motion and normal muscle strength and tone. R. 1037. Peters assessed

lumbar pain, depression, and alcohol abuse and continued Dyas’

prescription of her muscle relaxant cyclobenzaprine, increased the dosage

of her antidepressant Celexa, and referred Dyas for physical therapy

evaluation. R. 1035.

      On December 30, 2016, psychologist Dr. M.W. DiFonso, Psy.D.,

completed a Psychiatric Review Technique and Mental Residual Functional

Capacity Assessment. R. 71-72, 75-77. Dr. DiFonso found that Dyas had

affective disorders and anxiety disorders. He opined that Dyas’ mental

impairments caused mild restrictions in her activities of daily living;

moderate difficulties in maintaining social functioning; and moderate

difficulties in maintaining concentration, persistence, or pace. Dr. DiFonso

found that Dyas had no repeated episodes of decompensation. R. 72. He

opined that Dyas was moderately limited in her ability to: understand,

remember, and carry out detailed instructions; maintain attention and

                                Page 14 of 45
                   3:19-cv-03287-TSH # 21   Page 15 of 45




concentration for extended periods; interact appropriately with the general

public; and accept instructions and respond appropriately to criticism from

supervisors. R. 75-76. Dr. DiFonso opined that Dyas was capable of

performing “multi-step productive activity” with “modified social demand.”

R. 77.

     On January 10, 2017, state agency physician Dr. Calixto Aquino,

M.D., prepared a Physical Residual Functional Capacity Assessment of

Dyas. R. 73-75. Dr. Aquino opined that Dyas could occasionally lift 20

pounds and frequently lift 10 pounds; stand and/or walk for six hours in an

eight-hour workday; sit for six hours in an eight-hour workday; never climb

ladders, ropes, and scaffolds; and occasionally stoop. Dr. Aquino opined

that she had no other functional limitations due to her medical impairments.

R. 74-75.

     On January 24, 2017, Dyas saw Dr. Cynthia Thomas, M.D., at the

IWC Clinic. She was out of her anxiety medication Xanax and reported low

back pain that radiated into her right leg down to her mid-calf. She stated

that she had a concussion in 2012 and had not had any physical therapy

for her back. R. 1031. On examination, Dyas was 5 feet 2.5 inches tall,

weighed 163.6 pounds, and had a BMI of 29.45. R. 1033. She was in no

acute distress, had a stooping gait, and was tender in the lumbar and

                               Page 15 of 45
                           3:19-cv-03287-TSH # 21            Page 16 of 45




sacral spine. Straight leg testing was positive on the left with pain in her

back. Her reflexes were 2+ and symmetric. She had 5/5 strength in her

extensor hallucis longus muscle in her shin. Dr. Thomas started Dyas on

clonazepam (Klonopin), once a day, and hydroxyzine (Vistaril), as needed,

for her anxiety, and discontinued the Xanax. He continued her Celexa

prescription and referred her to physical therapy for her back. R. 1031.

        On February 22, 2017, Dyas saw Dr. Thomas. She reported right

wrist pain for four to five days. She noted that she was working at a

photography job. She stated that she was previously diagnosed with carpal

tunnel syndrome and had been given wrist splints. She was tearful during

the examination. R. 1029. On examination, she was in no acute distress,

her gait and station were normal, her right wrist was tender, and she had a

positive Finkelstein’s test.1 She was tender in her lumbar and sacral spine,

and her straight leg testing was painful in her back. R. 1030. Dr. Thomas

said that Dyas could return to work five to 10 hours with no lifting of more

than 20 pounds. She was to continue taking 800 mg of ibuprofen twice a

day. Dr. Thomas continued her anxiety medications but noted that Dyas



1
  Finkelstein’s sign is a maneuver with the thumb and wrist that, if positive, indicates De Quervian’s
disease. See A. Som; H. Wermuth; P. Singh, “Finkelsten Sign,” StatPearls (January 2020) available at
https://www.ncbi.nlm.nih.gov/books/NBK539768/ viewed 12/1/2020. De Quervian’s disease is overuse
injury with painful tenosynovitis in the wrist and thumb. See
https://www.dorlands.com/dorlands/def.jsp?id=100030720 viewed 12/1/2020.
                                          Page 16 of 45
                          3:19-cv-03287-TSH # 21            Page 17 of 45




refilled a prescription for Xanax after Dr. Thomas discontinued that

medication and switched Dyas to Klonopin. Dr. Thomas warned Dyas she

would need to sign a controlled medicine agreement and also assessed

tenosynovitis of the wrist and prescribed wrist splints. R. 1028.

        In March 2017, Dyas completed another Function Report – Adult form

(March 2017 Function Report).2 She had constant debilitating pain in her

lower back and neck. The pain radiated into her head and caused nausea

20 to 30 times a day. The pain caused depression and she cried often.

She woke crying in the night. R. 257. She typically started her day with

stretches as instructed. She then made sure her daughter was fed and

ready to go to school, took her medicine, watched television, and checked

her calendar for appointments. She showered if she had an appointment.

She went to any appointments. She also worked 10 hours a week; the

work required her to sit and do paperwork. Otherwise, she watched

television, worked puzzles, and did more stretches. She only slept three to

four hours a night because her pain interfered with her sleep. She dressed

herself and took care of her personal hygiene, although performing many of


2
  The date of the 2017 Function Report is unclear. Dyas dated the form as “March,” without any day or
year. R. 264. The accompanying instructions for returning the form was dated February 23, 2017. R.
266. The instructions stated that the form should be returned within 20 days. R. 267. This information
indicates that the form was completed in March 2017. The Court Transcript Index, however, lists the date
of the 2017 Function Report as March 20, 2016. The Court believes the date on the instructions
accompanying the form to be more reliable. The Court finds that Dyas completed the form in March 2017
for purposes of this Opinion.
                                          Page 17 of 45
                     3:19-cv-03287-TSH # 21     Page 18 of 45




these tasks was painful. R. 258. She prepared dinner four times a week

that consisted of simple meals such as frozen dinners, sandwiches, and

pizza. Dyas washed dishes and folded laundry, but her daughter lifted and

carried the laundry. She only washed a few dishes at a time because

standing for long periods was too painful. R. 259. She left home four to

five times a week alone and shopped once a week for 45 minutes. Her

daughter went with her to shop, and her daughter loaded and unloaded

heavy items. She took care of her bank account and paid her bills. R. 260-

61. Her hobbies were guitar, crafts, television, computer, card games, and

puzzles. She usually could only sit for short periods to engage in these

activities and had to change positions for longer periods. She talked on the

phone three to four times a week for an hour at a time and went out to eat

twice a month. Dyas went to church once a week, grocery stores two to

three times a month, physical therapy once a week, and mental therapy

once every two weeks. R. 261.

      Dyas said on the 2017 Function Report that impairments affected her

ability to sit, squat, bend, stand, reach, walk, sit, kneel, climb stairs,

complete tasks, and get along with people. These activities were affected

by “pain, pain, pain no matter what I do or how I do it.” R. 262. She could

walk for an hour before needing to rest for a few minutes. She could pay

                                 Page 18 of 45
                    3:19-cv-03287-TSH # 21   Page 19 of 45




attention for two hours and could follow instructions. She let stress build up

inside until she would “explode all emotional.” She did not like change. R.

263.

       On March 29, 2017, Dyas saw Dr. Thomas. She felt she was making

progress with her mental health counselor. She took Klonopin once a day

and Vistaril twice a day. The Vistaril did not help with two of her panic

attacks. She finished physical therapy and said she continued to do the

exercises. She worked for a photography company. Dyas formerly went to

schools and took school pictures but now could not due to her back pain.

Her wrist also still hurt and she was wearing a wrist splint. Her boyfriend

said she snored and had some apnea. R. 1026. On examination, her L-S

spine was tender, paraspinal muscles were not tender, straight leg raising

test was negative, neck flexion was limited and painful, lateral bending of

neck was painful, reflexes were 2+ and symmetric, and her mood and

affect were tearful. R. 1027. She rated her back pain at 6/10. Dr. Thomas

prescribed gabapentin for pain and encouraged Dyas to do the physical

therapy exercises. Dr. Thomas referred her for a nerve conduction study

for her wrist pain and wanted to taper her use of Klonopin. She agreed to

sign a controlled substance agreement and to submit a sample for a urine

tox screen. Dr. Thomas discussed switching her antidepressant

                                Page 19 of 45
                    3:19-cv-03287-TSH # 21    Page 20 of 45




medication to venlafaxine (Effexor) and also ordered a sleep study,

pending financial authorization. R. 1025.

      On April 22, 2017, state agency psychologist Dr. Donna Hudspeth,

Psy.D., prepared a Psychiatric Review Technique and a Mental Residual

Functional Capacity Assessment of Dyas. R. 117-18, 121-24. Dr.

Hudspeth found that Dyas had affective disorders and anxiety disorders.

She opined that Dyas’ mental impairments caused mild limitations in her

ability to understand and remember information and to adapt or manage

oneself; and moderate limitations in her ability to interact with others and

concentrate, persist, or maintain pace. R. 117. Dr. Hudspeth opined that

Dyas was moderately limited in her ability to: understand, remember, and

carry out detailed instructions; maintain attention and concentration for

extended periods; interact appropriate with the general public; accept

instructions; and respond appropriately to criticism from supervisors. R.

122-23. Dr. Hudspeth concluded that Dyas was capable of “multi-step

productive activity” with “modified social demand.” R. 123.

      On April 24, 2017, state agency physician Dr. Victoria Dow, M.D.,

prepared a Physical Residual Functional Capacity Assessment of Dyas. R.

103-05. Dr. Dow opined that Dyas could occasionally lift 20 pounds and

frequently lift 10 pounds; stand and/or walk for six hours in an eight-hour

                                Page 20 of 45
                   3:19-cv-03287-TSH # 21   Page 21 of 45




workday; sit for six hours in an eight-hour workday; occasionally climb

ladders, ropes, and scaffolds; and occasionally stoop. Dr. Dow opined that

Dyas had no other functional limitations due to her medical impairments.

R. 74-75.

     On May 2, 2017, Dyas saw Advanced Practice Nurse Peters. Dyas

was taking gabapentin, cyclobenzaprine, and ibuprofen for her back pain.

She used less ibuprofen due to stomach problems and her pain was not

well controlled. Her back pain radiated down her legs with numbness and

tingling. She did not notice any improvement from her physical therapy and

her depression worsened due to the pain. Dyas’ tox screen came back

positive for marijuana. She said the marijuana helped with her pain and

anxiety and she wanted to discontinue the Klonopin because it was not

helping. R. 1022. Peters did not record any notes of any examination of

Dyas at this visit. Peters stopped Dyas’ Klonopin prescription, started her

on venlafaxine, and increased the dosage of the gabapentin. R. 1023-24.

     On June 7, 2017, Dyas saw Dr. Thomas. She reported continued

neck and back pain and said her current antidepressant and depression

medication was “starting to help somewhat,” but she was out of venlafaxine

due to insurance problems. R. 1017. On examination, she was in no acute

distress, she was tender in her L-S spine and base of her cervical spine,

                               Page 21 of 45
                           3:19-cv-03287-TSH # 21             Page 22 of 45




and she had pain on flexion of the spine. Straight leg raising test was

negative and her grip was symmetric. Spurling’s maneuver was positive

when rotating her head to the right.3 Her mood and affect were tearful. An

x-ray of her cervical spine showed disc space narrowing osteophytosis at

C5-6 similar to her August 28, 2015 CT scan, and soft tissue contours

within normal limits. The radiologist assessed that her cervical spine

degenerative changes were stable. R. 1019. Dr. Thomas increased her

gabapentin dosage, continued her other medications, and told her to keep

her appointment with her mental health therapist. R. 1020.

        On September 6, 2017, Dyas saw Dr. Thomas. Her hands and feet

were going numb. She went off gabapentin due to her insurance limiting

her to four prescriptions. Dyas did not notice a difference without the

gabapentin. She also could not fill her Effexor prescription because of her

insurance and was using ibuprofen two to three times a day for pain and

Vistaril one to three times a day for anxiety. R. 1014. On examination,

Dyas was in no acute distress. She was tender in her lower cervical spine

and L-S spine. Straight leg raising test was negative. Her reflexes were

2+. R. 1016. She reported neck pain that radiated into her head causing



3
 Spurling’s maneuver involves pressing on the top of the head while the patient rotates the head laterally.
Pain radiating into the upper extremities indicates radiculopathy. See
https://www.dorlands.com/dorlands/def.jsp?id=100106510 viewed 12/1/2020.
                                           Page 22 of 45
                    3:19-cv-03287-TSH # 21    Page 23 of 45




headaches and also had low back pain that radiated down her legs. R.

1011. On examination, Dyas was in no acute distress. She had

tenderness with spasm in her trapezius muscles. Dr. Thomas administered

an injection of the NSAID ketorolac tromethamine (Toradol) for Dyas’ pain

in her lumbar spine, switched her from ibuprofen to naproxen, and referred

her for osteopathic manipulation therapy. R. 1012.

      On December 6, 2017, licensed clinical professional counselor

Bayless prepared a comprehensive assessment of Dyas. Bayless listed

Dyas’ diagnosis as major depressive disorder, recurrent, severe. R. 1047.

She had deficits in communication, problem solving, work and productivity,

and coping skills. Her reported symptoms included crying spells,

depressed mood, sleep disturbance, worry, anxiety, appetite changes,

weight increase, and difficulty focusing. R. 1048. A mental status checklist

indicated that Dyas had questionable insight and judgment, intact memory,

appropriate mood and affect, unremarkable psychomotor behavior,

appropriate eye contact, labored gait/posture, sad facial expression, goal

directed/logical train of thought, and no hallucinations or delusions.

Bayless indicated that Dyas showed improvement. R. 1055.

      On January 9, 2018, Dyas saw Dr. Nichole Mirocha, D.O., for

osteopathic manipulation therapy. She reported daily pain, fatigue, and

                                Page 23 of 45
                    3:19-cv-03287-TSH # 21   Page 24 of 45




depression. Dyas reported that she worked as a photographer and could

not lift her equipment. On examination, she moaned when she

repositioned herself on the exam table and made guarded antalgic

movements. Dyas was tender at T-5. She had normal judgment and

insight. She was cooperative and had normal attention span and

concentration. Her remote and recent memory was intact. She was

anxious and tearful. R. 1008.

      On the same day, January 9, 2018, Dyas saw Advanced Practice

Nurse Peters. She saw Peters after the osteopathic manipulation therapy.

Peters noted that Dyas was “in a lot of pain that was felt disproportionate to

the examination.” Dyas said she got a little relief from the osteopathic

manipulation therapy. She took naproxen when her pain was not severe.

She switched to ibuprofen if the pain was bad. Dyas was also tearful. Her

mental health counselor suggested changing her medication Celexa. She

did not want to change medications as she was doing better since she

started her current dose of Celexa. R. 1003-04. On examination, Dyas

was in no acute distress, had a normal gait and station, and had a normal

mood and affect. R. 1005-06. Peters continued all of Dyas’ medications.

R. 1003.




                                Page 24 of 45
                    3:19-cv-03287-TSH # 21   Page 25 of 45




      On March 28, 2018, Dyas saw Dr. Thomas. She rated her low back

pain at 8/10 and reported she had left leg and foot numbness the day

before. She was working 20 hours a week as a photographer and

continued to take naproxen and ibuprofen for her back pain. She felt that

the Celexa helped somewhat with her depression and anxiety. She took

Vistaril once or twice a day. She said that she “will ‘breakdown’ but is less

severe and she is less tearful.” R. 1000. On examination, Dyas weighed

180.3 pounds and had a BMI of 32.71. She was in no acute distress. She

was tender at her L-S spine. Straight leg raising tests were negative. Dr.

Thomas recommended improving her diet and increasing her activity to

reduce her weight. She declined Dr. Thomas’ offer to refer her to a pain

center for epidural injections. R. 1000.

      On April 19, 2018, Dyas saw Dr. Thomas. She was seeking Social

Security disability. She reported low back pain that radiated down her legs

and said she could only work 4-5 hours a day, and she had to change

positions to get comfortable. She could only sit 60 percent of the time and

used a footrest at work when seated to help with her symptoms. Her

anxiety had increased since her mother had a “significant stroke” and her

boyfriend was diagnosed with cirrhosis. R. 997. On examination, Dyas

had a normal gait and station. She was tender in the thoracic and L-S

                               Page 25 of 45
                    3:19-cv-03287-TSH # 21    Page 26 of 45




spine, as well as in the paraspinal muscles. She had limited flexion of the

spine and limit lateral bending. Straight leg raising testing was negative.

She had normal muscle strength and tone, and a palpable spasm in her

trapezius muscles. Her reflexes were 2+ and symmetric and she had no

sensory loss. Her mood and affect were anxious and tearful. R. 999. Dr.

Thomas continued Dyas’ current treatment. R. 997.

      On the same day, April 19, 2018, Dr. Thomas completed a Spinal

Impairment Questionnaire form. R. 990-96. Dr. Thomas listed Dyas’

diagnosis as lumbosacral facet arthropathy, degeneration of intervertebral

disc of cervical region, trapezius spasm, chronic neck pain, and lumbar

pain. She stated Dyas’ prognosis was fair and noted that her condition

“has persisted for 2 years since motor vehicle accident.” R. 990. Dr.

Thomas stated that her diagnosis was supported by clinical findings of

limited lateral bending, limited flexion, tenderness at the base of the

cervical spine and lumbosacral spine, muscle spasms in the bilateral

trapezius muscles and lumbosacral paraspinal muscles, crepitus in the left

knee, trigger points post cervical along the trapezius, and an inability to

perform heel walking. R. 990-91. Dr. Thomas stated that Dyas had no

sensory loss, normal reflexes, no muscle atrophy, and no muscle

weakness. R. 991. She also based her diagnosis on the September 18,

                                Page 26 of 45
                    3:19-cv-03287-TSH # 21   Page 27 of 45




2017 MRI of the cervical spine and the August 18, 2016 MRI of the lumbar

spine. Dr. Thomas stated that Dyas’ primary symptoms were pain in her

neck, midline back, and lower back, and numbness in her feet. R. 992. Her

symptoms were consistent with Dr. Thomas’ diagnosis. The pain was

constant and had not been completely relieved by medication. R. 993.

      Dr. Thomas opined that, based on Dyas’ impairments, Dyas would

have the following limitations on her ability to work in a normal competitive

five-day-a-week work environment on a sustained basis: Dyas could sit for

four hours a day, she could stand/walk for up to an hour a day; she would

need to get up and move around for 10 minutes every one to one and on

half hours; she could occasionally lift 10 to 20 pounds; and she could

engage in “no pushing,” “no pulling,” “no kneeling,” “no bending,” and “no

stooping.” R. 993-94, 996. Dr. Thomas opined that Dyas would need to

take unscheduled 10-minute breaks twice in four to five hours of work.

Dyas’ impairments limited her ability to hold her head in a constant position,

and she could not perform competitive work that required her to do so on a

sustained basis. Dyas’ pain symptoms would frequently interfere with her

attention and concentration. Her depression, anxiety, and panic attacks

contributed to her symptoms and functional limitations. She opined that

Dyas could deal with moderate stress. Dyas would be absent from work

                               Page 27 of 45
                    3:19-cv-03287-TSH # 21    Page 28 of 45




more than three days a month due to her impairments or treatment. R. 994-

95. Dr. Thomas concluded, “Pt has developed depression with anxiety and

panic attacks as a result of her condition and inability to maintain gainful

employment.” R. 996.

                         The Administrative Hearing

      On September 13, 2018, the Administrative Law Judge (ALJ)

conducted an evidentiary hearing. R. 33-64. Dyas appeared in person and

with her attorney. Vocational expert Dewey Franklin appeared by

telephone. R. 35.

      Dyas testified first. She graduated high school and had vocational

training in photography. After the Onset Date she worked for the

photography studio she used to work for as a photographer for about 20

hours per week helping with paperwork in the office. She last worked for

the photography studio in April 2018. R. 44, 46-47.

      Dyas was divorced and lived with her 16-year-old daughter in a one-

story home with a basement. The washer and dryer were in the basement.

Dyas drove two to four times a week, depending on the number of

appointments she had. R. 46-47. Her boyfriend drove her to the hearing

because driving was painful. Turning the steering wheel caused back

spasms. R. 54.

                                Page 28 of 45
                    3:19-cv-03287-TSH # 21     Page 29 of 45




      Dyas said she could not work because of her pain:

      I am in constant pain 24/7. It doesn't go away. I have recently
      developed a pain in my right leg to where from my knee down
      to my ankle it is on fire. My left ankle feels like there is a spider
      on it constantly. Bending, moving, twisting, any of that, constant
      pain. Sitting, constant pain. It is very debilitating. It has brought
      on some depression as well.

R. 48. Dyas said her pain was normally 5/10 or 6/10 and activity made the

pain worse and lying down in a particular position. She took a muscle

relaxant and ibuprofen for pain. None of her medications worked for her

pain. R. 53. She saw a surgeon the week before the hearing. He was

going to order another MRI of her back. R. 49.

      Dyas also testified about her mental impairments. She had never

gone to an emergency room or been admitted to a hospital due to her

mental impairments, but had gone to a mental health therapist. She

stopped seeing the therapist in December 2017. Dyas explained, “This

woman just kept talking about her daughter and I just didn’t feel like I

needed to be there to listen to that. I was there for my problems.” Dyas

has not found another mental health professional to see for counseling. R.

51. Her primary care physician Dr. Thomas prescribed Dyas’ medications

for her mental health impairments. R. 51.

      Dyas testified that she had four to five panic attacks per month and

the attacks lasted from a few minutes to four or five hours. R. 54-55.
                                 Page 29 of 45
                   3:19-cv-03287-TSH # 21   Page 30 of 45




     The ALJ asked about the medical notes that indicated that Dyas

drank half a gallon of alcohol once or twice a week and smoked marijuana.

Dyas said she drank that much in the past, and she smoked marijuana, due

to her depression and her pain. She last drank alcohol two weeks before

the hearing. She still smoked marijuana twice a week before bed. She did

not have a prescription for medical marijuana. R. 52.

     Dyas’ daughter did all the manual household chores and Dyas

handled the finances and paid the bills. R. 52. She did not do chores due

to her pain. R. 53. She went grocery shopping about once a week.

Shopping trips took 45 minutes and she leaned on the grocery cart as she

walked around the store. Her daughter went with her and bagged and

carried the groceries. R. 55.

     Dyas opined that the heaviest weight she could lift was five pounds.

She could stand for an hour if she could walk around. She could not stand

in one place for long due to the pain. She could walk about half a mile

before she had to sit down. R. 57.

     Dyas went to church every week. Services lasted an hour and she

changed positions during services:

     They are about an hour long. I tis (sic) hard to kneel. I don't
     kneel. I kneel but then I put my butt on the pew. We do a lot of
     kneeling, sitting and standing. So when I am standing I do
     have to adjust myself throughout.
                                Page 30 of 45
                    3:19-cv-03287-TSH # 21    Page 31 of 45




R. 57.

      Vocational expert Franklin then testified. The ALJ asked him the

following hypothetical question:

      For the first hypothetical I would like you to assume a
      hypothetical individual of the claimant's age, education and with
      those past jobs that we just discussed. Further assume this
      individual can perform work at the light exertional level, can
      occasionally climb ladders, ropes, scaffolds or stoop with work
      that can be learned in 30 days or less with simple, routine
      tasks, able to work I am sorry. Able to remain on task for two
      hour increments with occasional interaction with supervisors
      and the general public. Could such a hypothetical individual
      perform any of the claimant's past work?

R. 59-60. Franklin opined that such a person could not perform Dyas’ past

relevant work. R. 60.

      Franklin opined that such a person could perform other jobs that

existed in the national economy, including assembly press operator, with

over 200,000 such jobs in the national economy; small products assembler

with over 200,000 such jobs in the national economy; and parts inspector,

with 130,000 such jobs in the national economy. R. 60. He stated the

person could perform all of these jobs even if the person had the additional

limitation of no climbing of ropes, scaffolds, or ladders. R. 60-61.

      Franklin said the person could not work if she also needed to change

positions every 30 minutes while remaining on task. R. 61. Franklin

                                Page 31 of 45
                    3:19-cv-03287-TSH # 21   Page 32 of 45




opined that a person could not be absent from work for a probationary

period of 30 to 90 days. After that, the person could have one or two

absences, but an employer would not tolerate a pattern of chronic

absences. R. 62. The hearing then concluded.

                        THE DECISION OF THE ALJ

      On December 27, 2018, the ALJ issued her decision. R. 13-26. The

ALJ followed the five-step analysis set forth in Social Security

Administration Regulations (Analysis). 20 C.F.R. §§ 404.1520, 416.920.

Step 1 requires that the claimant not be currently engaged in substantial

gainful activity. 20 C.F.R. §§ 404.1520(b), 416.920(b). If true, Step 2

requires the claimant to have a severe impairment. 20 C.F.R. §§

404.1520(c), 416.920(c). If true, Step 3 requires a determination of

whether the claimant is so severely impaired that she is disabled

regardless of her age, education and work experience. 20 C.F.R. §§

404.1520(d), 416.920(d). To meet this requirement at Step 3, the

claimant's condition must meet or be equal to the criteria of one of the

impairments specified in 20 C.F.R. Part 404 Subpart P, Appendix 1

(Listing). 20 C.F.R. §§ 404.1520(d), 416.920(d). If the claimant is not so

severely impaired, the ALJ proceeds to Step 4 of the Analysis.




                                Page 32 of 45
                    3:19-cv-03287-TSH # 21   Page 33 of 45




     Step 4 requires the claimant not to be able to return to her prior work

considering her age, education, work experience, and Residual Functional

Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If

the claimant cannot return to her prior work, then Step 5 requires a

determination of whether the claimant is disabled considering her RFC,

age, education, and past work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c), 416.920(g), 416.960(c). The claimant has the burden of

presenting evidence and proving the issues on the first four steps. The

Commissioner has the burden at Step 5 to present evidence that,

considering the listed factors, the claimant can perform some type of

gainful employment that exists in the national economy. 20 C.F.R. §§

404.1512, 404.1560(c); Weatherbee v. Astrue, 649 F.3d 565, 569 (7th Cir.

2011); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir. 2005).

     The ALJ found that Dyas met her burden at Steps 1 and 2. She had

not engaged in substantial gainful activity since her Onset Date and she

had severe impairments of degenerative disc disease of the cervical spine,

degenerative disc disease of the lumbar spine, obesity, depression, and

poly-substance abuse. The ALJ found that Dyas’ part time work for the

photography studio after the Onset date was not enough to constitute




                               Page 33 of 45
                          3:19-cv-03287-TSH # 21            Page 34 of 45




substantial gainful activity. R. 16.4 At Step 3, the ALJ found that Dyas’

impairments or combination of impairments did not meet or equal a Listing.

R. 16-17.

       Before addressing Step 4, the ALJ found that Dyas had the following

RFC:

       After careful consideration of the entire record, the undersigned
       finds that the claimant has the residual functional capacity to
       perform light work as defined in 20 CFR 404.1567(b) and
       416.967(b) except she can never climb ladders, ropes or
       scaffolds. With work that can be learned in 30 days or less, with
       simple routine tasks, she is able to remain on task for two-hour
       increments; and occasional interaction with supervisors and the
       general public.

R. 17-18. The ALJ relied on the finding of chiropractor Kennedy that Dyas’

condition improved after each chiropractic treatment after the Onset Date.5

The ALJ found that functional limitations due to the impairments shown in

Dyas’ two MRIs were appropriately addressed by RFC’s limitation to light

work with no climbing of ropes, ladders, and scaffolds. The ALJ also relied

on numerous medical examinations of Dyas that the ALJ found to be

unremarkable. These examinations consistently found normal strength,

sensation, muscles, gait, and station. The ALJ noted that Dr. Thomas



4
  The ALJ found that Dyas’ anxiety was not a severe impairment. R. 16. Dyas does not challenge this
finding.
5
  The ALJ gave no weight to Dr. Kennedy’s opinion in his August 3, and 29, 2016 examination reports. R.
23. Dyas does not challenge this finding.
                                          Page 34 of 45
                    3:19-cv-03287-TSH # 21   Page 35 of 45




released Dyas in February and March 2017 to work two days a week and

to lift up to 20 pounds. The ALJ relied on the fact that Dyas only took

NSAIDs, such as naproxen and ibuprofen, and muscle relaxants to treat

her pain. She did not use stronger pain-relieving medication. The ALJ

noted that Dyas did not go to the emergency room for pain after July 2016.

The ALJ relied on Dr. Trello’s mental status examination that showed

relevant and coherent stream of conversation and intact memory and goal

directed and logical thought processes. The ALJ also relied on the fact that

Dyas stopped her mental health counseling in December 2017 and

thereafter did not find a new counselor and did not experience any mental

health crises that required her to go to the emergency room. R. 18-21.

The ALJ also relied on the opinions of Drs. Aquino and Dow, and

psychologists Drs. DiFonso and Hudspeth. R. 23.

     The ALJ gave no weight to Dr. Thomas’ April 19, 2018 opinions. The

ALJ found that Dr. Thomas’ opinion that Dyas could occasionally lift 20

pounds and occasionally carry 10 pounds was inconsistent with her

opinions that Dyas could not push, pull, kneel, bend, or stoop, and her

opinion that Dyas would need unscheduled breaks twice in four to five

hours. The ALJ stated that Dr. Thomas’ examination notes did not support

her opinions that Dyas could not heel walk, had numbness in her feet,

                               Page 35 of 45
                    3:19-cv-03287-TSH # 21   Page 36 of 45




neck, and back, and would be absent more than three times a month. The

ALJ discounted Dr. Thomas’ opinion on functional limitations due to her

mental impairments because Dr. Thomas did not have a specialty in mental

illness. The ALJ also found that Dr. Trello’s findings were inconsistent with

Dyas’ claimed functional limitations. R. 23-24. The ALJ concluded,

“Neither the doctor’s own reports, nor the medical records as a whole

supports the foregoing opinions, and it is given no weight.” R. 24.

     The ALJ gave little weight to Dyas’ statements regarding her

symptoms. The ALJ found them to be inconsistent with the medical and

chiropractic evidence that supported the RFC finding. The ALJ also found

the testimony inconsistent with the fact that Dyas only took NSAIDS and

muscle relaxants for her pain, she voluntarily stopped seeing her mental

health therapist and did not seek additional specialized mental health care,

she did not seek emergency room care for her depression, and she was

not hospitalized for her depression. The ALJ also found that her

descriptions of her symptoms were inconsistent with her daily activities.

The ALJ noted that Dyas cooked meals and washed dishes, drove, went

out alone, and shopped. The ALJ noted that Dyas worked part time

through April 2018. The ALJ also noted that Dyas regularly went out to eat

and to church, and she had no difficulty with authority figures. R. 18-23.

                               Page 36 of 45
                     3:19-cv-03287-TSH # 21   Page 37 of 45




       Upon determining Dyas’ RFC, the ALJ found at Step 4 that Dyas

could not perform her prior relevant work. R. 24. At Step 5, the ALJ found

that Dyas could perform a significant number of jobs that existed in the

national economy. The ALJ relied on the Medical-Vocational Guidelines,

20 C.F.R. Part 404, Subpart P, Appendix 2, and the opinions of vocational

expert Franklin that a person with Dyas’ age, education, work experience,

and RFC could perform the representative jobs of assembly press operator,

small product assembler, and parts inspector. The ALJ concluded that

Dyas was not disabled. R. 25.

      Dyas appealed the ALJ’s decision. On October 10, 2019, the

Appeals Council denied her request for review. The ALJ’s decision then

became the final decision of the Defendant Commissioner. R. 1. Dyas

then filed this action for judicial review.

                                   ANALYSIS

      This Court reviews the Decision of the Commissioner to determine

whether it is supported by substantial evidence. Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate”

to support the decision. Richardson v. Perales, 402 U.S. 389, 401 (1971).

This Court must accept the findings if they are supported by substantial

evidence and may not substitute its judgment or reweigh the evidence.

                                  Page 37 of 45
                    3:19-cv-03287-TSH # 21    Page 38 of 45




Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003); Delgado v. Bowen, 782

F.2d 79, 82 (7th Cir. 1986). This Court will not review the ALJ’s evaluation

of statements regarding the intensity, persistence, and limiting effect of

symptoms unless the evaluation is patently wrong and lacks any

explanation or support in the record. See Pepper v. Colvin, 712 F.3d 351,

367 (7th Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008);

SSR 16-3p, 2017 WL 5180304, at *1 (October 25, 2017) (The Social

Security Administration no longer uses the term credibility in the evaluation

of statements regarding symptoms). The ALJ must articulate at least

minimally her analysis of all relevant evidence. Herron v. Shalala, 19 F.3d

329, 333 (7th Cir. 1994). The ALJ must “build an accurate and logical

bridge from the evidence to her conclusion.” Clifford v. Apfel, 227 F.3d

863, 872 (7th Cir. 2000).

      Substantial evidence in the record supported the ALJ’s RFC finding.

Several of Dyas’ medical examinations contained significant normal

findings. See R. 518-19 (June 29, 2016, normal gait and station; normal

muscle, joints, and bones; and normal range of motion in her back with

discomfort); R. 459 (July 21, 2016,normal range of motion in her spine and

extremities; normal strength and sensation in her lower extremities; no

weakness in her gait; tenderness in her spine but otherwise normal

                                Page 38 of 45
                    3:19-cv-03287-TSH # 21    Page 39 of 45




strength and tone); R. 514 (September 21, 2016, normal gait and station;

normal muscles, bones, and joints; decreased range of motion in her back;

and no sensory loss); R. 1037 (December 15, 2016, normal range of

motion, normal muscle strength and tone); R. 1028, 1030 (February 22,

2017, normal gait and station; tender back and painful straight leg raising;

and permission to work 10 hours a week and lift up to 20 pounds); R. 997

(April 19, 2018, normal gait and station; negative straight leg raising test;

normal muscle strength and tone; tender in her spine with limited flexion of

the spine; and spasm in trapezius muscles). Dr. Thomas found a positive

straight leg raising test on January 24, 2017 and a painful straight leg

raising test on February 22, 2018, but negative straight leg tests on March

29, 2017, June 6, 2017, September 6, 2017, March 28, 2018, and April 19,

2018. R. 1031, 1028, 1027, 1019, 1016, 1000, 997. The chiropractor Dr.

Kennedy found that Dyas had made “definite functional objective gains”

and was better after her course of treatment with him. R. 938. In addition,

Dyas generally used just NSAIDs and muscle relaxants to treat her pain

rather than stronger pain medication. Drs. Aquino and Dow’s opinions

largely agreed with the physical limitations in the RFC. All this evidence

supported the physical functional aspects of RFC. The limited imaging in

the record generally showed mild to moderate impairments that were

                                Page 39 of 45
                    3:19-cv-03287-TSH # 21   Page 40 of 45




stable. See R.1019 (June 2017 x-ray showed stable degenerative changes

when compared to prior imaging dating back to 2015). The August 18,

2016 MRI noted moderate to severe left neural foraminal stenosis at L5-S1.

The ALJ considered the imaging findings, including the August 18, 2016

MRI, and determined that the restriction to a limited rage of light work

addressed those findings. All of this evidence constitutes substantial

evidence that supported the physical aspects of the ALJ’s RFC finding.

      Substantial evidence also supported the functional limitations in the

RFC due to Dyas’ mental limitations from her depression. Dyas had no

episodes of mental impairments severe enough to result in emergency

room visits or hospitalizations; this was true even after she stopped seeing

her mental health counselor. Her primary care physician prescribed all her

mental health medications. Dyas was able to relate to others even with her

depression. She went to church every week. She went out to eat

regularly. She spent time with family and friends. She was consistently

cooperative with her healthcare providers. Dr. Trello found that she had

logical goal-oriented speech and intact memory. Several healthcare

professionals also found that her memory was intact and a normal mood

and affect. She became angry at a medical visit only once when she

terminated the examination because the doctor would not immediately

                                Page 40 of 45
                          3:19-cv-03287-TSH # 21            Page 41 of 45




order an MRI on her demand. R. 505, 507. Dyas also reported in the two

Function Reports that she could follow instructions and get along with

authority figures. She also said that she could pay attention for up to two

hours. R. 262, 310. All this evidence provided substantial evidence to

support the ALJ’s findings in the RFC that Dyas was limited to work that

can be learned in 30 days or less and with simple routine tasks, and the

additional limitation that Dyas could only concentrate for two hours at a

time.

        Dyas argues that the ALJ erred by not giving Dr. Thomas’ April 19,

2018 opinions controlling authority.6 The ALJ must give the opinions of a

treating physician controlling weight if the opinions are supported by

objective evidence and are not inconsistent with other evidence in the

record. 20 C.F.R. § 404.1527(d)(2); Bauer v. Astrue, 532 F.3d 606, 608

(7th Cir. 2008).7 The ALJ found that Dr. Thomas’ opinions were not

consistent with the rest of the medical evidence in the record. The

examinations noted above that found significant normal findings supported


6
  Dr. Thomas also imposed some work restrictions on Dyas at the February 22, 2017 examination. The
ALJ gave these opinions no weight. R. 23. Dyas does not raise any issues related to the ALJ’s
assessment of these opinions. These opinions also appear to the Court to be temporary work restrictions
and not opinions of her long-term functional limitations.
7
  The Commissioner amended the regulations regarding the interpretations of medical evidence. The
amendments, however, apply prospectively to claims filed on or after the amendment’s effective date of
March 27, 2017. Revisions to Rule Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01,
at 5844-45 (January 18, 2017). As such, the amendments do not apply here.


                                          Page 41 of 45
                    3:19-cv-03287-TSH # 21   Page 42 of 45




the ALJ’s determination on this point. The ALJ also found that Dr. Thomas’

opinions were internally inconsistent because Dr. Thomas said she could

occasionally lift 20 pounds and occasionally carry 10 pounds but could not

push, pull, kneel, bend, or stoop. Dyas argues that Dr. Thomas did not

mean that she could never engage in these postural activities. See

Plaintiff’s Reply Memorandum in Further Support of Plaintiff’s Motion for

Summary Judgment (d/e 20), at 4. Dr. Thomas checked options on the

form, “no pushing”, “no pulling”, no kneeling”, “no bending”, and “no

stooping.” R. 996. Dr. Thomas’ endorsement of these unqualified

declarative statements provided substantial evidence to support the ALJ’s

conclusion that Dr. Thomas opined that Dyas could never engage in any of

these postural activities. The Court further finds that the ALJ could

reasonably find that these opinions about postural limitations were

inconsistent with Dr. Thomas’ lifting and carrying opinions. The ALJ also

was correct that the record did not support Dr. Thomas’ finding that Dyas

had a knee problem. Dr. Thomas’ opinions were also inconsistent with the

opinions of Drs. Aquino and Dow. The ALJ was also correct that Dr.

Thomas was not a specialist in mental disorders, and she did not define the

term that she used, “moderate stress.” Taken together, this evidence

provided substantial evidence to support the ALJ’s conclusion to not give

                               Page 42 of 45
                     3:19-cv-03287-TSH # 21      Page 43 of 45




weight to Dr. Thomas’ opinions because they were not consistent with the

medical evidence and other evidence in the record.

      Dyas also argues that the ALJ erred in the weight given to Dyas’

statements about the severity of her symptoms. The Court again

disagrees. Dyas stated that she was in constant pain that severely limited

her ability to do anything. At the hearing, for example, she testified:

      I am in constant pain 24/7. It doesn't go away. I have recently
      developed a pain in my right leg to where from my knee down
      to my ankle it is on fire. My left ankle feels like there is a spider
      on it constantly. Bending, moving, twisting, any of that, constant
      pain. Sitting, constant pain. It is very debilitating.

R. 48. She made similar statements in her Function Reports. See R. 257

(2016 Function Report, “The amount of pain I’m in daily is very debilitating .

. . It doesn’t go away . . . I have sharp pains in my head throughout the

day and sick to my stomach 20-30 times a day.”); R. 305 (2017 Function

report, “I’m in constant pain from the time I wake till I go to sleep. . . .”).

The ALJ pointed to evidence that was inconsistent with Dyas’ statements.

In particular, the ALJ noted that Dyas prepared meals, drove, went to

church weekly for an hour, went out to eat regularly, and worked 20 hours a

week. R. 20, 22. The ALJ reasonably found that these activities are

inconsistent with Dyas’ statements about the severity of her symptoms.

The ALJ also pointed to the several medical examinations that showed

                                  Page 43 of 45
                     3:19-cv-03287-TSH # 21    Page 44 of 45




largely normal results and the imaging that largely showed stable,

moderate impairments. This evidence provided substantial evidence for

the ALJ’s finding that Dyas’ statements about her symptoms were not

consistent with the other evidence in the record.

      Dyas argues that the ALJ improperly treated her daily activities as

evidence that she could engage in substantial gainful activities. The Court

disagrees. Rather, the ALJ noted inconsistencies between her statements

and her activities to determine weight to give to Dyas’ statements. The ALJ

may properly discount the claimant’s statements about the severity of her

symptoms when those statements are inconsistent with the other evidence

in the record, “ [I]f an individual's statements about the intensity,

persistence, and limiting effects of symptoms are inconsistent with the

objective medical evidence and the other evidence, we will determine that

the individual's symptoms are less likely to reduce his or her capacities to

perform work-related activities . . . .” SSR16-3p, 2017 WL 5180304, at *8.

The ALJ did not err in her evaluation of Dyas’ statements.

      THEREFORE, IT IS ORDERED that Defendant Commissioner’s

Motion for Summary Affirmance (d/e 19) is ALLOWED; Plaintiff Rachelle

Dyas’ Motion for Summary Judgment (d/e 14) is DENIED; and the decision




                                 Page 44 of 45
                 3:19-cv-03287-TSH # 21   Page 45 of 45




of the Defendant Commissioner is AFFIRMED. All pending motions are

denied as moot. THIS CASE IS CLOSED.

ENTER: February 24, 2021

                         s/ Tom Schanzle-Haskins
                         TOM SCHANZLE-HASKINS
                     UNITED STATES MAGISTRATE JUDGE




                            Page 45 of 45
